Citation Nr: 0404791	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for right and left 
shoulder disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied the veteran's 
applicatioin to reopen claims for service connection for 
right and left shoulder disabilities.  In March 2001, he 
testified at an RO hearing.  In September 2003, he testified 
at a Travel Board hearing.


FINDINGS OF FACT

In an unappealed June 1947 decision, the RO denied service 
connection for right and left shoulder disabilities.  
Evidence received since that time is cumulative or redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for right and left shoulder 
disabilities; and the June 1947 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1945 
to November 1946.  His June 1945 enlistment examination noted 
a defect of right lumbar scoliosis of the spine.  There were 
no findings of shoulder problems.  His service medical 
records show that he was seen for a burn on his right 
shoulder on July 17, 1945.  The shoulder was dressed at that 
time.  On July 19, 1945, the shoulder was dressed again, and 
on July 20, 1945, the shoulder was redressed.  There are no 
further indications of treatment for a right or left shoulder 
disability during service.  His separation examination in 
October 1946 is negative for the presence of any shoulder 
disability; the musculoskeletal system and skin were normal.

In March 1947, the veteran claimed service connection for a 
"left" shoulder disability; on the claims form, the word 
"left" is typed on top of the partially erased word 
"right."

In a June 1947 decision, the RO denied service connection for 
left and right shoulder disabilities.  The veteran did not 
appeal this decision.

In a VA medical certificate dated in March 1950, the veteran 
complained of pain located in the left side of his back since 
1947.  He reported that he had fallen on his shoulder in 1945 
while in service, and stated that he had experienced little 
pain until 1947.  He said the pain was dull and interfered 
with his ability to sleep at night.  He was diagnosed with a 
chronic muscle strain of the left lumbar spine.

Private medical records from Montefiore Hospital in 
Pittsburgh, Pennsylvania from 1987 show bills for medical 
treatment with a diagnosis of impingement syndrome of the 
left shoulder being indicated.  Workers compensation was 
indicated as the insurance carrier.  An undated prescription 
note shows a diagnosis of status-post acromioplasty/rotator 
cuff repair.  

In a private medical letter dated in October 1990, Dr. Kirk 
Musselman stated that the veteran had a multi-year history of 
left-sided chest discomfort resulting from a fall in 1986.  
Dr. Musselman indicated that over past several months the 
veteran had developed a second type of chest discomfort which 
was described as a burning sensation in his left chest which 
radiated into his neck.  A thallium scan revealed inferior 
and anterior wall ischemia suggestive of two-vessel coronary 
artery disease, and a cardiac catheterization was 
recommended.

In December 1998, the veteran filed an application to reopen 
a claim for service connection for a left shoulder 
disability.

VA outpatient treatment records show the veteran being seen 
in March 1999 with complaints of left shoulder pain for 
years.  He stated that he was injured in service when he fell 
off of a wall onto his left shoulder.  He said that he also 
suffered a burn injury to his right shoulder during service 
from hot water when he was in the shower.  It was noted that 
he had undergone left shoulder rotator cuff repair surgery in 
1987.  X-rays of the left shoulder showed no evidence of 
displaced fracture, dislocation, focal osteolytic or 
osteoblastic lesions.  The joint space appeared relatively 
well preserved.  No foreign bodies were seen within the soft 
tissue, and no acute bony abnormalities were identified.  The 
assessment was left shoulder pain with decreased range of 
motion and a history of prior rotator cuff repair.  

In July 1999, the veteran filed another application to reopen 
a claim for service connection for a left shoulder 
disability.  He said that his medical records were incorrect 
in referring to a right shoulder injury during service, and 
said that he never had any burns to his right shoulder or had 
an injury to his right shoulder.  

VA outpatient treatment records from January 2001 show 
complaints of ongoing left shoulder pain following left 
rotator cuff surgery in 1986; the impression was left 
shoulder pain with likely degenerative joint disease and 
tendonitis.   

In March 2001, the veteran testified at a hearing before the 
RO.  He stated that he injured his right shoulder during 
service when he was burned by hot water from a shower.  He 
said that the skin on his shoulder rolled off.  He stated 
that the shoulder was treated with a dressing, and he was 
told not to wear a heavy pack.  He testified that he injured 
his left shoulder during service after falling off a wall, 
and sought treatment for this injury a few months after being 
discharged from service.  He said that he had been taking 
medicine for his shoulder condition, and had surgery on his 
left shoulder in 1987 after being injured in the course of 
his duties as a fireman.  He reported that he received 
workers compensation for this injury.  He said that his left 
shoulder bothered him when he did a lot of work.  He stated 
that he desired for his appeal to include both shoulders and 
not just the left shoulder.  

In a private medical letter dated in October 2002, Dr. 
Evangelos J. Moraitis stated that he had seen the veteran 
with complaints of problems with his left shoulder.  He 
indicated that the veteran had undergone rotator cuff repair 
surgery in 1987, and since then had experienced limited range 
of motion.  The assessment was left shoulder pain with a 
history of rotator cuff repair and limited range of motion 
with tenderness.  

In a private medical letter dated in November 2002, Dr. 
Miguel Fana of the J.S.A. Medical Group stated that the 
veteran was currently being treated for a left shoulder 
injury.  He indicated that all therapeutic modalities had 
been tried to no avail, and it was highly unlikely that the 
veteran would experience a full recovery from his left 
shoulder injury.

In a note dated in August 2003, Dr. Orlando A. Benitez stated 
that the veteran had left shoulder impingement and left 
shoulder pain which required an intra-articular steroid 
injection.

In September 2003, the veteran testified at a Travel Board 
hearing.  He reiterated testimony previously given at the RO.  
He said that he was treated several times right after service 
for his left shoulder injury.  He stated that his left 
shoulder was worse after his 1987 rotator cuff surgery than 
what it was after service before the surgery.  He said that 
he was currently taking medication and was being treated for 
his shoulder.  He said he had continual difficulty with his 
left shoulder after service.  He said his right shoulder did 
not give him any severe difficulties.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to reopen and substantiate his claims for 
service connection for right and left shoulder disabilities.  
Identified medical records have been obtained to the extent 
possible.  A VA examination is not warranted prior to a 
previously denied claim being reopened with new and material 
evidence.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

An RO decision in June 1947 denied service connection for 
right and left shoulder disabilities.  As such decision was 
not appealed, it is considered final, with the exception that 
the claims may be reopened if new and material evidence has 
been submitted since then, and if so reopened, the claims 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran filed his 
current application to reopen a claim prior to that date, and 
thus the new version does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a) (2003).]

1.  Right shoulder disability 

At the time of the unappealed 1947 RO decision, the veteran's 
service medical records show that during the early part of 
service he was treated for a right shoulder burn, but this 
apparently was acute and transitory.  A right shoulder 
disorder was not present at the time of the 1946 service 
separation examination, nor was it shown after service.

Medical evidence received since the RO's 1947 decision does 
not show a right shoulder disability, nor does it link any 
current right shoulder disorder to service.  Thus the 
additional medical evidence is not both new and material.  
38 C.F.R. § 3.156.

Since the June 1947 RO decision, the veteran has again 
asserted in written statements and in hearing testimony that 
he has a right shoulder disability which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  Moreover, as a layman the veteran has 
no competence to give a medical opinion on diagnosis or 
causation, and his statements on such are not material 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the 1947 RO decision.  Thus the claim 
for service connection for a right shoulder disability is not 
reopened, and the 1947 RO decision remains final.

2.  Left shoulder disability

At the time of the unappealed 1947 RO decision, the veteran's 
service medical records were available and showed no 
indication of a left shoulder disability during his 1945-1946 
active duty.  

Medical evidence received since the RO's 1947 decision 
includes post-service medical records showing a left shoulder 
injury after service, requiring surgery, and problems 
thereafter.  These records do not relate a current left 
shoulder disability to any incident of the veteran's military 
service.  While this additional evidence may be new in that 
it shows a current left shoulder disability which was not 
shown at the time of the 1947 RO decision, it is not 
material, as it does not show that the current left shoulder 
disability is linked to service.  Such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.

Since the June 1947 RO decision, the veteran has again 
asserted in written statements and in hearing testimony that 
he has a left shoulder disability which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez, supra.  Moreover, 
as a layman the veteran has no competence to give a medical 
opinion on diagnosis or causation, and his statements on such 
are not material evidence.  Espiritu, supra.

The Board concludes that new and material evidence has not 
been submitted since the 1947 RO decision.  Thus the claim 
for service connection for a left shoulder disability is not 
reopened, and the 1947 RO decision remains final.


ORDER

The application to reopen claims for service connection for 
right and left shoulder disabilities is denied.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



